Citation Nr: 0810218	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  01-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury, evaluated as 10 percent disabling, 
before November 28, 2005.

2.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury, evaluated as 20 percent disabling, 
from November 28, 2005, to March 26, 2007.

3.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury, evaluated as 30 percent disabling, 
from March 27, 2007.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  He also served in the Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2003 and September 2006, the veteran testified at 
Board hearings at the RO.  Transcripts of the proceedings are 
of record.

In July 2003 and February 2007, the Board remanded this claim 
to the RO for additional development.

In an October 2007 rating decision, the veteran's cervical 
spine injury was increased to 20 percent disabling, from 
November 28, 2005, to March 26, 2007; and to 30 percent 
disabling, from March 27, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The February 2007 Board remand noted that veteran is service 
connected for cervical spine strain.  He is also service 
connected for a lumbar spine strain and has been diagnosed 
with having cervical radiculopathy secondary to disc 
pathology.  (See, e.g., private record of May 1996, and VA 
examination June 1999, diagnosing cervical disc disease).  At 
the veteran's hearing before the undersigned in September 
2006, the veteran and his representative requested a new VA 
examination, arguing that the most recent November 2005 VA 
examiner was unable to assess the degree of severity of the 
veteran's functional impairment due to the cervical spine 
disorder as separate from any other spine disorder and, 
additionally, that the examiner did not differentiate between 
the manifestations of the service-connected cervical spine 
disorder and the nonservice-connected cervical disc disease 
that was reported to have been due to intercurrent events.  
The Board agreed that the current record was insufficient to 
decide the claim, and a new VA orthopedic examination, with 
contemporaneous medical findings, was ordered.  

On examination, the physician was to indicate whether it is 
possible to separate symptoms of the veteran's nonservice-
connected cervical disc disease (DDD) from those of the 
service-connected cervical strain.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected one, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability).  Here the RO 
obtained an examination, in March 2007, but the physician did 
not provide such opinion as directed in the Board's remand.  
Therefore, the case must be again remanded for another 
examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination 
of the cervical spine, by an 
appropriately qualified physician.  The 
entire claims file must be made available 
to the examiner for review.  All 
indicated tests and studies, should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should conduct range of motion 
testing of the cervical spine (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected cervical 
spine disorder.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
physician should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion due to the 
service-connected cervical strain 
disorder.

The physician should also indicate 
whether there is any ankylosis of the 
cervical spine, and if so, whether it is 
favorable or unfavorable, and the extent 
of any such ankylosis.  In rendering the 
above-referenced findings, the physician 
should, to the extent possible, 
distinguish the symptoms of the service-
connected cervical strain from those 
attributable to the nonservice-connected 
cervical disc disease, or any other spine 
disorder and if it is not medically 
possible to do so, the examiner should 
clearly so state, and indicate that the 
findings are indicative of overall 
cervical spine impairment.

If the physician determines that any 
radiculopathy found is a component of the 
service-connected cervical spine 
disability, the physician should note any 
intervertebral disc disease and specify 
whether such disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  The 
physician should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such abnormality causes complete or 
partial paralysis, neuritis or neuralgia 
of any nerve.  If so, the physician 
should identify the nerve affected and 
describe such as mild, moderate, or 
severe.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

